 



Exhibit 10.18
AFFILIATED COMPUTER SERVICES, INC.
CLASS A COMMON STOCK
NOTICE OF NONSTATUTORY STOCK OPTION GRANT
WITHIN THE UNITED KINGDOM TO
 
     You have been granted an option to purchase Class A Common Stock of
Affiliated Computer Services, Inc. (the “Company”) as follows:

         
 
  Option Number    
 
       
 
  Date of Grant    
 
       
 
  Number of Shares    
 
       
 
  Option Price Per Share   $
 
       
 
  Term/Expiration Date   Earlier of 10 years from the Date of Grant or 90 days
of termination of employment for any reason other than Retirement.
 
       
 
  Vesting Schedule   60% as of the date that is three years after the Date of
Grant, and 20% annually on each anniversary of the Date of Grant thereafter, or
earlier in certain events as expressly provided in the Stock Option Agreement
and 1997 Stock Incentive Plan.
 
       
 
  Exercise Schedule   Options may be exercised on or after the date of vesting
and until the expiration date.

By your signature and the signature of the Company’s representative below, you
and the Company agree that this option is granted under and governed by the
terms and conditions of the Company’s 1997 Stock Incentive Plan and the Stock
Option Agreement attached hereto as Exhibit “A” and made a part of this
document.

                 
 
               
AFFILIATED COMPUTER SERVICES, INC.
      OPTIONEE:    
 
               
BY:
               
 
               
 
  WILLIAM L. DECKELMAN, JR.
EXECUTIVE VICE PRESIDENT
& GENERAL COUNSEL            

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
AFFILIATED COMPUTER SERVICES, INC.
STOCK OPTION AGREEMENT FOR THE UNITED KINGDOM
     THIS STOCK OPTION AGREEMENT (this “Agreement”), effective as of the date of
the Notice of Grant (as hereinafter defined) to which it is attached shall,
along with the Plan (as hereafter defined), govern the terms of the Notice of
Grant by and between Affiliated Computer Services, Inc., a Delaware corporation
(the “Company”), and the Optionee identified in the Notice of Grant
(“Optionee”). Capitalized terms not otherwise defined in this Agreement have the
meanings ascribed to such terms in the Plan.
WITNESSETH
     WHEREAS, the Company has adopted the Affiliated Computer Services 1997
Stock Incentive Plan (the “Plan”), which provides for the grant of stock options
to certain selected Non-Employee Directors, Employees and consultants of the
Company or its subsidiaries with respect to shares of the Company’s Class A
Common Stock, par value $.01 per share (“Common Stock”);
     WHEREAS, the stock options provided for under the Plan are intended to
comply with the requirements of Rule 16b-3 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”); and
     WHEREAS, the Company has selected Optionee to participate in the Plan and
desires to award to Optionee the stock option described in this Agreement.
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements herein contained, as an inducement to Optionee to
continue as a director, employee or consultant of the Company or its
subsidiaries and to promote the success of the business of the Company and its
subsidiaries, the parties hereby agree as follows:
     1. Grant of Option. The Company hereby grants to Optionee, upon the terms
and subject to the conditions, limitations and restrictions set forth in this
Agreement, the Plan (which Plan is incorporated herein by reference), and the
Notice of Nonstatutory Stock Option Grant dated as of the date of this Agreement
(the “Notice of Grant”), an option (the “Option”) to acquire a total number of
shares of Common Stock (the “Shares”) as set forth in the Notice of Grant, at
the exercise price per share set forth in the Notice of Grant, such grant to be
effective as of the date of grant designated in the Notice of Grant (the “Award
Date”). The Shares of Common Stock subject to the Option shall vest in
accordance with the vesting schedule set forth in the Notice of Grant (the
“Vesting Schedule”) and shall be exercisable in accordance with the exercise
schedule set forth in the Notice of Grant (the “Exercise Schedule”).
Affiliated Computer Services, Inc.
U.K. Stock Option Agreement — Page 1 of 6

 



--------------------------------------------------------------------------------



 



     2. Defined Terms. In this Agreement, the following definitions shall apply.
          (i) “Employer” means, in relation to the Optionee, the Company, or any
Parent or Subsidiary, as is or, if the Optionee has ceased to be employed by any
such company, was the Optionee’s employer or any other such company or other
person as, under any applicable statutory or regulatory enactment, is obliged to
account for any Option Tax Liability.
          (ii) “NICs” means National Insurance contributions.
          (iii) “Option Tax Liability” means, in relation to the Optionee, any
liability of the Optionee’s Employer to account to the Inland Revenue for any
amount of, or representing, income tax or NICs (including employer’s NICs under
Section 4 of this Agreement) on any gain realized on exercise, assignment or
release of the Option, being a gain that is treated as remuneration derived from
the Optionee’s employment by virtue of section 4(4)(a) of the Social Security
Contributions and Benefits Act 1992.
          (iv) “Retirement” for purposes of this Agreement only means, in
relation to the Optionee, termination of employment at or after the age at which
the Optionee is required to retire under the terms of his or her contract of
employment or service agreement or, if none, attainment of age 60.
     3. Optionee’s Tax Indemnity. The Optionee hereby indemnifies his or her
Employer against any Option Tax Liability and further agrees that, if any Option
Tax Liability arises on any occasion, then unless either:
          (i) the Optionee’s Employer is able to withhold the amount of such
Option Tax Liability from payment of his or her remuneration, within the period
of 30 days from the date of exercise of the Option; or
          (ii) the Optionee has indicated in writing to his or her Employer,
either in the notice of exercise or in any other manner acceptable to the
Company, that he or she will make a payment of an amount equal to the Option Tax
Liability and does in fact make such payment within 14 days of being notified of
such amount;
the Company shall be entitled to sell sufficient of the shares acquired in
pursuance of the Option and to procure payment to the Optionee’s Employer out of
the net proceeds of sale of such shares monies sufficient to satisfy such Option
Tax Liability and shall further be entitled not to issue or transfer or procure
the transfer of any shares to the Optionee until the Optionee’s Employer has
been fully reimbursed for such Option Tax Liability.
     4. Payment of Employer’s NICs. The Optionee hereby agrees and undertakes to
the Company and to his or her Employer:
          (i) that the Optionee’s Employer may recover from the Optionee the
whole or any part of any employer’s NICs payable in respect of any gain realized
on exercise, assignment or release of the Option;
Affiliated Computer Services, Inc.
U.K. Stock Option Agreement — Page 2 of 6

 



--------------------------------------------------------------------------------



 



          (ii) that the Optionee will, if and when so requested by the Company
before the Option is first exercised, make a joint election with the Optionee’s
Employer, in a form satisfactory to the Company and to the Inland Revenue, for
any liability of the Optionee’s Employer to employer’s NICs payable in respect
of any gain realized on exercise, assignment or release of the Option to be
transferred to the Optionee; and
          (iii) that the Secretary or any Assistant Secretary of the Company is
hereby appointed as the Optionee’s lawful attorney during the period ending with
the first date on which the Option is exercised, for the purpose of executing,
in the name of and on behalf of the Optionee, a joint election as referred to in
sub-paragraph (ii) above, such power of attorney being given by way of security
for the performance of the Optionee’s obligation to make such joint election and
being irrevocable in accordance with section 4 of the Powers of Attorney Act
1971.
     5. Exercise of Option. This Option shall be exercisable during its term in
accordance with the Exercise Schedule and with the provisions of Section 9 of
the Plan as follows:
          (i) Right to Exercise.
               (a) The Option may not be exercised for a fraction of share.
               (b) In the event of the Optionee’s death, disability or other
termination of employment, the exercisability of the Option is governed by
Sections 9 and 10 of the Plan, subject to the limitation contained in
subsections (c), (d) and (e) of this Section 2(i).
               (c) In no event may the Option be exercised after the date of
expiration of the term of the Option as set forth in the Notice of Grant.
               (d) The Option may be exercised only with respect to the vested
portion thereof in accordance with the Notice of Grant.
               (e) Upon the Optionee’s termination of employment for any reason
other than Retirement, the Option may be exercised only (i) with respect to the
portion of the Option that was vested upon the Optionee’s termination of
employment and (ii) for a period of 90 days after the Optionee’s termination of
employment.
          (ii) Method of Exercise. The Option shall be exercisable by written
notice, which notice shall state Optionee’s election to exercise the Option and
the number of Shares in respect of which the Option is being exercised. Such
written notice shall be signed by Optionee and shall be delivered in person or
by certified mail to the Secretary of the Company. The written notice shall be
accompanied by payment of the exercise price and by evidence satisfactory to the
Company that such arrangements have been made as the Company may from time to
time reasonably require to ensure that any Option Tax Liability will be
reimbursed to the Optionee’s Employer. The Option shall be deemed to be
exercised upon receipt by the Company of such written notice accompanied by the
exercise price and such evidence as aforesaid. No Shares will be issued pursuant
to the exercise of the Option unless such issuance and such exercise shall
comply with all relevant provisions of law and the requirements of any stock
exchange upon which the Shares may then be listed. Assuming such compliance, for
income tax purposes, the Shares shall be
Affiliated Computer Services, Inc.
U.K. Stock Option Agreement — Page 3 of 6

 



--------------------------------------------------------------------------------



 



considered transferred to Optionee on the date on which the Option is exercised
with respect to such Shares. If the Option is exercised in full, Optionee shall
surrender this Agreement.
     6. Method of Payment. Payment of the exercise price shall be made in cash
or, as determined by the Administrator, in accordance with the terms and
conditions of the Plan, including by check, promissory note or other Shares
which (x) in the case of Shares acquired upon exercise of the Option, either
have been owned by the Optionee for more than six months on the date of
surrender or were not acquired, directly or indirectly, from the Company, and
(y) have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which the Option is being exercised, or in
any combination of cash and Shares having an aggregate Fair Market Value equal
to such exercise price. No Shares may be issued by the Company until Optionee
makes full payment to the Company of the applicable exercise price.
     7. Restrictions on Exercise. This Option may not be exercised until such
time as the Plan has been approved by the stockholders of the Company, or if the
issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any applicable
federal or state securities or other law or regulation, including any rule under
Part 207 of Title 12 of the Code of Federal Regulations. As a condition to the
exercise of this Option, the Company may require Optionee to make any
representation and warranty to the Company as may be required by any applicable
law or regulation.
     8. Termination of Employment. In the event of termination of Optionee’s
consulting relationship or Continuous Status as an Employee with, or status as a
Non-Employee Director of, the Company, subject to Section 7 of this Agreement,
the Option may be exercised only as, and within the time periods, provided in
the Plan.
     9. Death of Optionee. In the event of the death of the Optionee, the Option
may be exercised, according and subject to its terms, by the Optionee’s estate
or by a person who acquired the right to exercise the Option by bequest or
inheritance, but only to the extent the Option was vested at the date of death.
To the extent the Option was not vested at the date of death, the unvested
portion of the Option shall automatically terminate.
     10. Termination for Cause. Notwithstanding Sections 5 and 6 of this
Agreement, if Optionee’s consulting relationship or Continuous Status as an
Employee or a Non-Employee Director is terminated by the Company for Cause,
Optionee shall forfeit the Option in its entirety, whether vested or unvested.
For purposes of this Section 7, the Optionee shall be deemed to have been
terminated for Cause if the Optionee fails to satisfactorily perform his or her
assigned duties or commits an act of gross negligence or willful misconduct,
including, but not limited to, a dereliction of duty or the committing of and
conviction for an offence involving breach of fiduciary duty to an employer, an
offence punishable by more than one year’s imprisonment or an offence involving
moral turpitude.
     11. Vesting of Option Upon Change of Control. If the Company undergoes a
Change of Control, the Option, whether or not vested at such time, shall become
fully and completely vested and exercisable, effective the day immediately prior
to such Change of Control. For purposes of the preceding sentence, a “Change of
Control” shall have occurred if the Company is merged, consolidated, or
reorganized into or with another person, entity, or group of entities under
common
Affiliated Computer Services, Inc.
U.K. Stock Option Agreement — Page 4 of 6

 



--------------------------------------------------------------------------------



 



control or if a majority of the outstanding capital stock or all or
substantially all of the assets of the Company are sold to any other person,
entity, or group of entities under common control and as a result of such
merger, consolidation, reorganization, or sale of capital stock or assets, more
than 51% of the combined voting power of the then outstanding voting securities
of the surviving person or entity immediately after such transaction are held in
the aggregate by a person, entity or group of entities under common control who
beneficially owned less than 51% of the combined voting power of the Company
prior to such transaction.
     12. Non-Transferability of Option. The Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by the Optionee. The terms of
the Option and this Agreement shall be binding upon the executors,
administrators, heirs, successors, and assigns of the Optionee.
     13. Term of Option. The Option may be exercised only within the term set
out in the Notice of Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Agreement. The limitations set
out in Section 7 of the Plan regarding Options granted to more than ten percent
(10%) stockholders shall apply to the Option.
     14. Tax Consequences. Set forth below is a brief summary as of the date of
this Agreement of some of the tax consequences of exercise of the Option and
disposal of the Shares.
     THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS
ARE SUBJECT TO CHANGE. OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING
THE OPTION OR DISPOSING OF THE SHARES.
          (i) Exercise of Options. There may be an income tax liability and a
liability to NICs upon the exercise of the Option. The Optionee will be treated
as having received employment income equal to the excess, if any, of the market
value of the Shares on the date of the exercise over the Exercise Price. The
Optionee’s Employer is required to account for the income tax and NICs under
PAYE and NIC regulations and arrangements must be made to reimburse the Employer
as stated in Sections 3 and 4 of this Agreement.
          (ii) Disposal of Shares. On any disposal of the Shares, the Optionee
may have a liability to capital gains tax (“CGT”). The base value for the
calculation of CGT liability will be the market value of the Shares at the date
of exercise. There is an annual CGT allowance against which any gain will be set
and CGT taper relief will run from the date of exercise.
     15. Protection of Personal Data. The Optionee hereby authorizes and agrees
to:
          (i) the collection, use and processing by the Optionee’s Employer, the
Company and any Parent or Subsidiary, any administrator of the Plan and the
Company’s brokers, registrars and stock transfer agents of Personal Data (as
defined in the Data Protection Act 1998) relating to the Optionee for purposes
reasonably connected to the operation and administration of the Plan and the
subsequent registration of the Optionee or any other person as a holder of
Shares acquired pursuant to the exercise of the Option;
          (ii) the transfer to and retention of such Personal Data by such
companies and
Affiliated Computer Services, Inc.
U.K. Stock Option Agreement — Page 5 of 6

 



--------------------------------------------------------------------------------



 



persons for any such purposes; and
          (iii) the transfer to and retention of such Personal Data by any third
party for any such purposes.
     16. Relationship with Contract of Employment. The Optionee hereby
acknowledges and agrees that:
          (i) the grant of the Option does not form any part of the Optionee’s
entitlement to remuneration or benefits pursuant to his or her contract of
employment, nor does the existence of a contract of employment between the
Optionee and the Company or any Parent or Subsidiary give the Optionee any right
or entitlement to have an Option granted to him or her in respect of any number
of Shares or any expectation that an Option might be granted to him or her
whether subject to any conditions or at all;
          (ii) the rights and obligations of the Optionee under the terms of his
or her contract of employment with the Company or any Parent or Subsidiary are
not affected by the grant of the Option;
          (iii) the rights granted to the Optionee upon the grant of the Option
shall not afford the Optionee any rights to compensation or damages in
consequence of the loss or termination of his or her office or employment with
the Company or any Parent or Subsidiary for any reason whatsoever; and
          (iv) the Optionee hereby waives all and any rights to compensation or
damages for any loss or potential loss in consequence of the loss or termination
of his or her office or employment with the Company or any Parent or Subsidiary
for any reason whatsoever (including, without limitation, any breach of contract
by the Optionee’s Employer) insofar as those rights arise or may arise from his
or her ceasing to have rights under or be entitled to exercise any option under
the Plan as a result of such termination or from the loss of diminution in value
of such rights or entitlements.
     Optionee acknowledges receipt of a copy of the Plan and certain information
related thereto and represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts this Agreement and the Option subject to
all of the terms and provisions thereof. Optionee has reviewed the Plan and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all provisions
relating to the Option. Optionee hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Board upon any questions
arising under the Plan.
Affiliated Computer Services, Inc.
U.K. Stock Option Agreement — Page 6 of 6

 